UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-26529 AUDIBLE, INC. (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) 22-3407945 (I.R.S. employer identification number) 1 WASHINGTON PARK NEWARK, NEW JERSEY (Address of principal executive offices) 07102 (Zip Code) (973) 820-0400 (Registrant's telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated and large accelerated filer” in Rule 12b-2 of the Exchange Act.  Large Accelerated Filerx Accelerated Filer Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as define in Rule 12b-2 of the Exchange Act). Yes Nox As of November 6, 2007, 24,409,674 shares of the registrant's common stock were outstanding. AUDIBLE,INC. AND SUBSIDIARY TABLE OF CONTENTS PART I FINANCIAL INFORMATION PAGE Item 1. Financial Statements: Condensed Consolidated Balance Sheets as of September 30, 2007 (unaudited) and December 31, 2006 3 Condensed Consolidated Statements of Operations for the three and nine month periods ended September 30, 2007 and 2006 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the nine month periods ended September 30, 2007 and 2006 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures about Market Risks 39 Item 4. Controls and Procedures 39 PART II OTHER INFORMATION Item 1. Legal Proceedings 40 Item 1A. Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3. Defaults Upon Senior Security 42 Item 4. Submission of Matters to a Vote of Security Holders 42 Item 5. Other Information 42 Item 6. Exhibits 42 Signatures 43 -2- Table of Conents PARTI - FINANCIAL INFORMATION ITEM 1. Financial Statements AUDIBLE, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share data) September 30, December 31, 2007 2006 ASSETS (unaudited) (audited) Current assets: Cash and cash equivalents $ 42,846 $ 14,925 Short-term investments 27,954 51,295 Interest receivable on short-term investments 422 626 Accounts receivable, net of provision for refunds and chargebacks of $40 at September 30, 2007 and December 31, 2006 3,626 4,181 Accounts receivable, related parties 263 100 Royalty advances, net 426 710 Prepaid expenses and other current assets 1,497 1,797 Inventory 79 212 Total current assets 77,113 73,846 Property and equipment, net 10,755 8,149 Investment in related party, net (see Note 6) 961 - Other assets 1,629 781 Total assets $ 90,458 $ 82,776 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 2,057 $ 3,121 Accrued expenses and other current liabilities 4,243 4,678 Accrued royalties 7,606 9,028 Accrued compensation 3,995 778 Deferred revenue 16,508 13,840 Total current liabilities 34,409 31,445 Deferred revenue, noncurrent 616 513 Royalty obligations, noncurrent 75 90 Deferred rent, noncurrent 1,842 262 Commitments and contingencies Stockholders' equity: Common stock, par value $.01. Authorized 40,000,000 shares at September 30, 2007 and December 31, 2006; 24,382,269 and 24,119,768 shares issued and outstanding at September 30, 2007 and December 31, 2006, respectively 244 241 Additional paid-in capital 195,394 190,799 Accumulated other comprehensive loss (57 ) (36 ) Accumulated deficit (142,065 ) (140,538 ) Total stockholders' equity 53,516 50,466 Total liabilities and stockholders' equity $ 90,458 $ 82,776 See accompanying notes to condensed consolidated financial statements. -3- Table of Conents AUDIBLE, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except share and per share data) (Unaudited) Three months ended September 30, Nine months ended September 30, 2007 2006 2007 2006 Revenue, net: Consumer content $ 26,973 $ 19,565 $ 77,679 $ 57,681 Point of sale rebates (4 ) - (33 ) (293 ) Services 28 26 90 85 Total content and services revenue 26,997 19,591 77,736 57,473 Hardware revenue 28 73 192 283 Related party revenue 431 222 542 852 Other revenue 162 140 359 274 Total revenue, net 27,618 20,026 78,829 58,882 Operating expenses: Royalties and other content charges 11,989 8,240 34,455 23,943 Discount certificate rebates 74 307 407 910 Total cost of content and services revenue 12,063 8,547 34,862 24,853 Cost of hardware revenue 95 826 395 1,707 Cost of related party revenue 133 169 370 498 Operations 3,761 2,987 10,993 8,943 Technology and development 4,680 4,625 13,820 12,681 Marketing 4,300 3,340 12,253 11,214 General and administrative 3,609 2,743 10,072 8,607 Total operating expenses 28,641 23,237 82,765 68,503 Loss from operations (1,023 ) (3,211 ) (3,936 ) (9,621 ) Loss on equity investment (17 ) (90 ) (77 ) (270 ) Other income (expense): Interest income 904 779 2,606 2,153 Other expense (4 ) (13 ) Other income, net 900 779 2,593 2,153 Loss before income taxes (140 ) (2,522 ) (1,420 ) (7,738 ) Income tax expense (52 ) (3 ) (107 ) (9 ) Net loss $ (192 ) $ (2,525 ) $ (1,527 ) $ (7,747 ) Basic and diluted net loss per common share $ (0.01 ) $ (0.10 ) $ (0.06 ) $ (0.32 ) Basic and diluted weighted average common shares outstanding 24,349,644 24,348,938 24,278,459 24,443,620 See accompanying notes to condensed consolidated financial statements. -4- Table of Conents AUDIBLE, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Nine months ended (Unaudited) September 30, 2007 2006 Cash flows from operating activities: Net loss $ (1,527 ) $ (7,747 ) Adjustments to reconcile net loss to net cash provided by operating activities: Loss on equity investment in related party 77 270 Depreciation and amortization 3,964 3,710 Amortization of audio production costs 367 79 Non-cash share-based compensation charge 4,577 4,162 Accretion of discounts on short-term investments (718) (724) Impairment of long lived asset 160 144 Changes in assets and liabilities: Interest receivable short-term investments 204 (77 ) Accounts receivable, net 560 (496 ) Accounts receivable, related parties (223 ) (203 ) Royalty advances 286 (48 ) Prepaid expenses and other current assets 301 (1,098 ) Inventory on hand 134 345 Other assets (1,213 ) (767 ) Accounts payable (1,069 ) (2,402 ) Accrued expenses and other current liabilities (1,143 ) (595 ) Accrued royalties (1,436 ) 773 Accrued compensation 3,211 194 Deferred revenue 2,763 4,872 Deferred rent, noncurrent 1,580 Net cash provided by operating activities 10,855 392 Cash flows from investing activities: Purchases of property and equipment (5,394 ) (4,049 ) Capitalized internally developed software costs (653 ) (445 ) Investment in related party (978 ) Purchases of short-term investments (44,316 ) (60,098 ) Proceeds from maturity of short-term investments 68,375 69,065 Net cash provided by investing activities 17,034 4,473 Cash flows from financing activities: Proceeds from exercise of common stock options 469 385 Proceeds from exercise of common stock warrants 750 Purchase of treasury stock at cost (3,988 ) Payment of taxes due on vested restricted stock (448 ) Net cash provided by (used in) financing activities 21 (2,853 ) Effect of exchange rate changes on cash and cash equivalents 11 (5 ) Increase in cash and cash equivalents 27,921 2,007 Cash and cash equivalents at beginning of period 14,925 11,549 Cash and cash equivalents at end of period $ 42,846 $ 13,556 Supplemental schedule of non-cash operating and investing activities Accrued purchases of property and equipment $ 683 $ See accompanying notes to condensed consolidated financial statements. -5- Table of Conents (1) Description of Business and Business Conditions The Business Audible, Inc. (together with its subsidiary, the “Company”), was incorporated on November 3, 1995, and commenced commercial operations in October 1997. The Company was formed to create the Audible service, the Internet's leading provider of digital spoken entertainment, information and educational programming for playback on personal computers and mobile devices. For the three and nine month periods ended September 30, 2007, the Company reported a net loss of $0.2 million and $1.5 million, respectively, and had an accumulated deficit of $142.1 million as of September 30, 2007. The Company's cash and cash equivalents balance as of September 30, 2007 was $42.8 million. In addition, the Company had short-term investments of $28.0 million. The Company may, in the future, need to raise additional funds to finance its continued growth. No assurance can be given that such additional financing, if needed, will be available on terms favorable to the Company or to its stockholders, if at all. (2) Summary of Significant Accounting Policies Basis of Presentation Commencing in the first quarter of 2005, the Company began its international operations in the United Kingdom, as Audible Limited (“Audible UK”). Audible UK is a wholly-owned subsidiary of Audible, Inc. and therefore its results of operations are consolidated as of the end of each reporting period. All inter-company transactions and balances have been eliminated. The accompanying condensed consolidated financial statements as of September 30, 2007 and for the three and nine month periods ended September 30, 2007 and 2006, are unaudited, and in the opinion of management, include all adjustments necessary to present fairly the results for the periods presented in accordance with U.S. generally accepted accounting principles. Operating results for the three and nine month periods ended September 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. The consolidated balance sheet at December 31, 2006 was derived from the audited financial statements at that date and does not include all of the information and notes required by accounting principles generally accepted in the United States of America for complete financial statements. These condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto for the year ended December 31, 2006, from the Company's Annual Report on Form 10-K. Cash and Cash Equivalents The Company considers short-term, highly liquid investments with original maturities of three months or less at the time of purchase to be cash equivalents. Cash equivalents consist primarily of money market funds and notes due from governmental agencies. Cash consists of funds held in the Company's checking account. Short-Term Investments Investments purchased with a maturity of more than three months, and less than twelve months, are classified as short-term investments. The Company's short-term investments, as of September 30, 2007 and December 31, 2006, of $28.0 million and $51.3 million, respectively, consisted of governmental agency notes that are to be held to maturity because the Company has the positive intent and ability to hold these securities to maturity. Held to maturity securities are stated at amortized cost, adjusted for amortization of premiums and accretion of discounts to maturity. Dividend and interest income are recognized when earned. Premiums and discounts are amortized or accreted over the life of the related held-to-maturity security as an adjustment to yield using the effective interest method. A decline in the market value of a held-to-maturity security below the amortized cost basis that is deemed to be other-than-temporary results in a reduction in carrying amount to fair value. The impairment is charged to operations and a new cost basis for the security is established. To determine whether impairment is other-than-temporary, the Company considers whether it has the ability and intends to hold the investment until a market price recovery and considers whether evidence indicating the cost of the investment is recoverable outweighs evidence to the contrary. Evidence considered in this assessment includes the reasons for the impairment, the severity and duration of the impairment, changes in the value subsequent to period end, and forecasted performance of the investee. -6- Table of Conents The amortized cost, gross unrealized holding losses and the fair value of held-to-maturity debt securities at September 30, 2007 was $28.0 million, less than $0.2 million, and $28.2 million, respectively. All of the debt securities classified as held-to-maturity maturebeforeSeptember 30, 2008. Provision for Refunds and Chargebacks The provision for refunds and chargebacks is recorded as a reduction of revenue and is estimated based on a percentage of revenue, taking into account historical experience. A portion of the provision is recorded as a reduction of accounts receivable based on an estimate of refunds that will be made related to sales that were unpaid at period-end. The remaining portion of the provision is reflected as an accrued liability at period-end. Actual refunds and chargebacks could differ from the Company’s estimate. Inventory Inventory is stated at the lower of cost or market using the first-in, first-out method. Inventory consists of digital audio players manufactured by third parties. Audio Production Costs The Company capitalizes audio production costs incurred in connection with the creation of the master copy of an audio title, which includes talent, editorial and other costs. These costs are stated at the lower of cost, less accumulated amortization, or fair value. These production costs are amortized beginning in the month the title is released, on a straight-line basis over a two year period, which is the estimated substantial economic life of the title, and are recognized as cost of content revenue in the condensed consolidated Statement of Operations. The remaining unamortized balance is periodically reviewed, and adjusted if necessary, to reflect the fair value. Property and Equipment Property and equipment, which includes computer server and Web site equipment, office furniture and equipment, leasehold improvements, internally developed software, studio equipment, software licenses, work in progress and construction in progress, are stated at cost. Property and equipment under capital leases are stated at the present value of minimum lease payments. Depreciation is calculated using the straight-line method over the estimated useful lives of the respective assets and for leasehold improvements, over the shorter of the estimated useful life of the asset or the lease term. For assets placed in service prior to January 1, 2007, the Company estimated the useful lives to be three years for computer server and Web site equipment, and software licenses, and two years for office furniture and equipment, internally developed software, and studio equipment. As of January 1, 2007, the Company reassessed the useful lives of its new asset purchases. For assets placed in service after January 1, 2007, the Company estimates the useful lives to be three years for office computers, five years for computer servers, web site equipment, studio equipment, office appliances and telephone equipment and seven years for office furniture. Office appliances, telephone equipment, office furniture and office computers are grouped together in office furniture and equipment in Note 3. There has been no change to the estimated useful lives for software licenses and internally developed software. Property and equipment held under capital leases are amortized on a straight-line basis over the estimated useful life of the asset. In June 2006, in anticipation of the Company’s move to its new facility, the Company reassessed the estimated useful lives of its existing office furniture and equipment and leasehold improvements located at the old corporate office. The existing office furniture and equipment was depreciated using the straight line method over a two year period and leasehold improvements were amortized on a straight-line basis over the lease term or the estimated useful lives of the asset, whichever was shorter. In June 2006, the Company changed the remaining estimated useful life of these assets to seven months and in December 2006, extended the previous estimate by an additional two months to coincide with the termination of the Company’s office lease. The amortization is included within depreciation expense in the condensed consolidated Statements of Cash Flows. -7- Table of Conents Work in process consists of expenditures for the development of various computer software projectsincurred subsequent to the completion of the preliminary project stage. In accordance with Statement of Position, or SOP, No. 98-1, Accounting for Costs of Computer Software Developed or Obtained for Internal Use (“SOP No. 98-1”), the Company has capitalized external direct costs of material and services developed or obtained for these projects and certain payroll and payroll related expenses for employees directly associated with these projects. Amortization for each software project begins when the computer software is ready for its intended use. Construction in progress primarily represents leasehold improvement costs related to the development and construction of the new corporate office space. Amortization for the office space leasehold improvements begins when the project is complete. Maintenance and repairs are expensed as incurred. Impairment of Long-Lived Assets The Company reviews its long-lived assets for impairment when events or circumstances indicate that the carrying amount of an asset may not be recoverable. If the sum of the expected cash flows, undiscounted and without interest, is less than the carrying amount of the related asset, an impairment loss is recognized as the amount by which the carrying amount of the asset exceeds its fair value, generally based on discounted cash flow.In the nine month period ended September 30, 2007, the Company recorded a $0.2 million impairment charge, included in technology and development, on the accompanying condensed consolidated Statement of Operations, related to internally developed software. In the three and nine month periods ended September 30, 2006, the Company recorded a $0.1 million impairment charge, included in technology and development, on the accompanying condensed consolidated Statement of Operations, related to a previously purchased software license, which the Company determined would not be used. Royalty Advances and Royalty Obligations Royalty advances represent payments made and payments to be made to various content providers pursuant to minimum guarantees under their royalty agreements, net of royalties expensed. The corresponding royalty obligations represent payments to be made to the content providers for audio content delivered pursuant to minimum guarantees under their royalty agreements. These agreements give the Company the right to sell digital audio content over the Internet. The royalty obligations recorded in the accompanying condensed consolidated Balance Sheets are classified between current (included in accrued expenses) and non-current based on the payment terms specified in the agreements. The Company periodically adjusts the balance of these advances to reflect their estimated net realizable value based on the difference, if any, between the carrying amount of the asset and the discounted future revenue stream. Royalty expense is included in cost of content and services revenue in the accompanying condensed consolidated Statements of Operations. Tenant Leasehold Improvement Allowance In accordance with the terms of the corporate office lease for its facility in Newark, NJ, the landlord is subject to pay a tenant leasehold improvement allowance to the Company for leasehold improvement work performed at the facility, up to a maximum amount per square foot. In June 2007, the Company billed the landlord $1.3 million for this tenant allowance, of which $1.1 million had been paid as of September 30, 2007. In accordance with FASB Technical Bulletin, or FTB, No. 88-1,Issues Relating to Accounting for Leases, this tenant allowance, recorded as deferred rent within accrued expenses and other current liabilities and deferred rent, non-current on the accompanying condensed consolidated Balance Sheet as of September 30, 2007, is an incentive that is considered a reduction of rental expense, which is amortized on a straight-line basis over the remaining term of the lease. Straight-line rent expense in excess of rent payments due is recorded as deferred rent within accrued expenses and other current liabilities and deferred rent, non-current on the accompanying condensed consolidated Balance Sheet as ofSeptember 30, 2007 and December 31, 2006. Fair Value of Financial Instruments Financial instruments that potentially subject the Company to significant concentrations of credit risk consist of cash and cash equivalents, short-term investments, accounts receivable, accounts receivable from related parties, accounts payable and accrued expenses. At September 30, 2007 and December 31, 2006, the fair values of these financial instruments approximated their carrying values due to the short-term nature of these instruments. -8- Table of Conents Foreign Currency Translation In accordance with the provision of Statement of Financial Accounting Standard, or SFAS, No. 52, Foreign Currency Translation (“SFAS No. 52”),Audible UK, whose functional currency is the British Pound, translates its balance sheet into U.S. dollars at the prevailing rate at the balance sheet date and translates its revenues, costs and expenses at the average rates prevailing during each reporting period. Net gains or losses resulting from the translation of Audible UK's financial statements are accumulated and charged directly to accumulated other comprehensive loss, a component of stockholders' equity. Prior to 2007, Audible Inc. made cash fundings to Audible UK to assist with its cash flow needs. All of these fundings were made with the intention of treating them as a long-term investment. In accordance with the provisions of SFAS No. 52, the foreign currency gain/loss at each reporting period resulting from the long-term inter-companyaccount is recorded to accumulated other comprehensive loss, a component of stockholders’ equity. Other inter-company transactions between Audible, Inc. and Audible UK that are not considered long-term in nature, and other transactions denominated in a foreign currency, give rise to foreign exchange gains or losses, which are reported in other income (expense) on the condensed consolidated Statement of Operations, in accordance with SFAS No. 52. Reclassifications Certain prior period amounts have been reclassified to conform to current period presentation. These reclassifications had no effect on stockholders equity, net loss or loss per share for any period. Investments Accounted For Under the Equity Method of Accounting Prior to the additional contribution made to Audible Germany (see Note 6) by a new investor in July 2006, the Company’s ownership percentage of Audible Germany was greater than 50%. Under Emerging Issues Task Force, or EITF, Issue No. 96-16, Investor’s Accounting for an Investee when the Investor has a Majority of the Voting Interest but the Minority Shareholder of Shareholders Have Certain Approval or Veto Rights (“EITF No. 96-16”), the Company had determined that the minority shareholders, together have significant participatory rights, allowing them to participate in significant decisions of Audible Germany and to block significant decisions proposed by Audible. As a result of the significant participatory rights held by the minority shareholders, the Company did not have unilateral control over Audible Germany. Therefore, the Company did not consolidate the results of Audible Germany but rather accounted for its investment in Audible Germany under the equity method of accounting. Under the equity method of accounting, the Company records its pro-rata share of the profits, if any, and its pro-rata of the equity losses but only until such time that the Company records losses equal to the initial investment of the Company plus any profits previously recorded. The initial investment was reduced to zero during 2004. Subsequent to the additional fundings made during 2006, the Company’s ownership was reduced to 44.9%. In July 2007, the Company made an additional cash investment of $1.0 million that increased its ownership to 45.4%. For the three and nine month periods ended September 30, 2007 respectively, the Company recognized its pro-rata loss of less than $0.1 million under the equity method. During the three month periods ended September 30, 2007 and September 30, 2006, the Company recognized $0.4 million and $0.2 million, respectively, in related party revenue. For the nine month periods ended September 30, 2007 and September 30, 2006, the Company recognized $0.5 million and $0.9 million, respectively, in related party revenue. Revenue Recognition Content and Services Consumer content revenue consists primarily of content sales made from the Company's Web sites and content sold through the Apple iTunes Store, under its agreement with Apple, Inc. (“Apple”). At the Company's Web sites, customers purchase content either through an AudibleListener membership plan or on an a la carte basis. When purchased on an a la carte basis, the Company recognizes revenue from the sale of individual content titles in the period when the content is purchased and delivered. The Company generally recognizes revenue from the sale of a la carte content subscriptions pro rata over the term of the subscription period. In July 2006, the Company entered into a global master agreement with Apple that replaced prior agreements entered into with Apple. The Companycontinues to recognize revenue from sales made at the Apple iTunes Storein the period when the content is purchased anddelivered. However, in accordance with the terms of the new agreement, theamount of revenue the Company recognizes on eachsale is nowformula-driven, derived from the AppleiTunes selling price and the content cost ofeach audio book. -9- Table of Conents The “legacy” AudibleListener monthly membership plans generally provide customers two audio credits for a fixed monthly fee. Customers may use these audio credits to download audio of their choice from the Web site. “Legacy” AudibleListener audio credits provided under a monthly membership plan have a life of 30 days, after which they expire. The Company recognizes revenue from the sale of legacy AudibleListener memberships ratably over the AudibleListener members’ monthly membership period, which is 30 days. This results in approximately 50% of the AudibleListener membership fees received during each calendar month being deferred at month end and recognized as content revenue in the following month. In December 2005, the Company introduced new AudibleListener monthly and annual membership plans, designed to provide customers more flexibility in using their audio credits. Depending upon the AudibleListener membership plan, customers receive and can “bank” or delay using a maximum number of audio credits, depending on the membership plan. The banking feature results in audio credits being used (delivered) over different periods for different customers. This may result in slower revenue growth or less revenue than the Company experienced in prior periods because the customer has a longer period of time to use his/her audio credits. In addition, some of the new AudibleListener plans include new membership benefits, ranging from a complimentary audio newspaper delivered each weekday to everyday discounts of 30% on a la carte purchases. The audio newspaper and 30% discount benefits are “serial” elements that are delivered continuously over the membership period, whereas the content selections underlying the audio credits are discrete elements that are delivered at different times based on individual customer behavior. As a result of the characteristics of the new AudibleListener memberships, they are considered revenue arrangements with multiple deliverables; however under EITF No. 00-21, Revenue Arrangements with Multiple Deliverables (“EITF No. 00-21”), because the deliverables are not eligible for separation, they are accounted for as a single unit of accounting. As a result, revenue is recognized for these new AudibleListener membership plans using the lesser of straight-line or proportional performance (based on content delivery) over the maximum membership period. Upon launch of the new AudibleListener plans in December 2005, the legacy AudibleListener plans were no longer available to new customers, except for UK customers who purchase their memberships from the UK Web site. Customers who have legacy memberships have the option of either converting to one of the new AudibleListener membership plans or continuing their legacy membership. Revenue is recognized from the sale of UltimateListener, the legacy prepaid discounted content package, in which the customer receives twelve audio credits, and gift programs, when the content is downloaded, over the membership period or subscription period, as applicable. Point of Sale Rebates and Discount Certificate Rebates Part of the Company's marketing strategy to obtain new AudibleListener members includes retail promotions in which the Company pays retailers to offer discounts to consumers on their purchase of AudibleReady devices if they become AudibleListener members for twelve months. The Company also has retail promotions in which it purchases electronic discount certificates or gift cards from retailers and gives them away to the Company's customers when they sign up to be AudibleListener members for twelve months. Point of sale rebates, which are discounts given by a third party retailer to a customer on the purchase of a digital audio player at the point of sale of the Audible membership, are recorded as a reduction of revenue in the period the discount is given in accordance with EITF No. 01-9, Accounting for Consideration Given by a Vendor to a Customer (Including a Reseller of the Vendor's Products) (“EITF No. 01-9”). The cost of discount certificate rebates and gift cards that are given to a customer by the Company at the time the customer purchases the Audible membership are recorded as a cost of content and services revenue in accordance with EITF No. 01-9. Services Revenue Services revenue primarily consists of corporate, library and school sales. Where applicable, the Company recognizes service revenue as services are performed after persuasive evidence of an agreement exists, the price is fixed, and collectibility is reasonably assured. Collectibility is based on past transaction history and credit-worthiness of the customer. Hardware Revenue Hardware revenue consists of sales of AudibleReady digital audio players. Most of the Company's AudibleReady digital audio devices are sold at a discount or given away when a customer signs up for a three or six-month or one-year commitment to an AudibleListener membership. For multiple-element arrangements in which a customer signs up for a membership and receives an audio player for free, revenue is first allocated to the two elements (device and membership) using the relative fair value method under EITF No. 00-21. However, the delivered item (hardware) is limited to the non-contingent consideration, which, for a free device, consists of only shipping and handling fees. The free hardware device reflects the subsidy incurred to acquire a customer with a commitment to AudibleListener. For players sold separately, hardware revenue is recognized upon shipment of the device, pursuant to a customer order and credit card authorization and includes amounts received for shipping and handling. -10- Table of Conents Related Party Revenue Related party revenue consists of revenue earned under agreements with Audible Germany (see Note 6) and France Loisirs (see Note 7). Revenue under the Audible Germany agreement includes $0.1 million earned per quarter over the initial 30-month term of the agreement All amounts related to the original 30-month agreement with Audible Germany had been recognized as of March 31, 2007. Revenue under the France Loisirs agreement included a $1.0 million technology licensing fee that was recognized on a straight-line basis over the initial 24-month term of the agreement, which began on September 15, 2004. France Loisirs had paid the full amount as of December 31, 2006 and all revenue related to this agreement had been recognized as of December 31, 2006. Revenue earned under each of these agreements also includes consulting services performed by certain of the Company's employees and reimbursement of certain incremental costs incurred by the Company that are billed to Audible Germany and France Loisirs in accordance with EITF Issue 01-14, Income Statement Characterization of Reimbursement Received for Out-of-Pocket' Expenses Incurred (“EITF No. 01-14”). Other Revenue Other revenue of $0.2 and $0.1 million for the three month periods ended September 30, 2007 and 2006, respectively and $0.4 and $0.3 for the nine month periods ended September 30, 2007 and 2006, respectively primarily included revenue for fees earned for production of audio content under a product development and distribution agreement that began in July 2005, which is being recognized on a straight-line basis over a 58-month period until the expiration of the agreement in May 2010. Customer Concessions The Company defers revenue for expected replacement audio credits to legacy members based on historical experience of the credits issued. The Company defers revenue for other audio credits and coupons when they are delivered to the customers based on estimated values. Actual customer credit and coupon issuance and usage patterns could differ from the Company's estimates. The concessions are recorded as a reduction of revenue and an increase to deferred revenue. Cost of Content and Services Revenue Cost of content and services revenue includes royalties incurred on sales of content as specified by the terms of the content agreements, discount certificate rebates, amortization of audio production costs incurred in connection with creation of certain audio products, and other non-recoupable content costs. Royalty expense for sales of content is incurred based on either a percentage of revenue or a fixed price per title as per the royalty agreement. The royalty cost per title may differ depending upon whether the title is sold as part of the AudibleListener membership or sold as an a la carte sale. Shipping and Handling Costs Shipping and handling costs, which consist of costs and fees associated with warehousing, fulfillment, and shipment of digital audio devices to customers, are recorded as a component of marketing expense in the condensed consolidated Statements of Operations. These costs totaled less than $0.1 million for the three and nine month periods ended September 30, 2007 and 2006, respectively. Advertising Expenses The Company expenses the costs of advertising and promoting its products and services as incurred. These costs are included in marketing expense in the accompanying condensed consolidated Statements of Operations and totaled $1.5 million and $1.1 million for the three month periods ended September 30, 2007 and 2006, respectively, and $4.2 million and $5.2 million for the nine months ended September 30, 2007 and 2006, respectively. -11- Table of Conents Legal Fees The Company expenses legal fees, including those expected to be incurred in connection with loss contingencies, as incurred. Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements, and reported amounts of revenues and expenses during the period. Significant items subject to estimates include the recoverability of the carrying amount of property and equipment (including internally developed software), the provision for refunds and chargebacks, customer concessions, recoverability of royalty advances, recoverability of audio production costs, lease period when right of cancellation exists, valuation of deferred tax assets, certain accruals and fair value of share-based compensation. Actual results could differ from estimates. Income Taxes The Company accounts for income taxes using the asset and liability method of SFAS No. 109, Accounting for Income Taxes (“SFAS No. 109”). Under the asset and liability method, deferred tax assets and deferred tax liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax basis and operating loss and tax credit carryforwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in results of operations in the period in which the tax change occurs. Deferred tax assets are reduced, if necessary, by a valuation allowance for any tax benefits, which are more likely than not, not going to be realized. Accounting for Uncertainty in Income Taxes On January 1, 2007, the Company adopted the provisions of Financial Accounting Standards Board (“FASB”) Interpretation No. 48, Accounting for Uncertainty in Income Taxes (“FIN No. 48”), an interpretation of SFAS No. 109. FIN No. 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. The interpretation requires that the Company recognize the tax benefit of a tax position in the financial statements if it is more likely than not that the tax position will be sustained on audit, based upon technical merits of the position. FIN No. 48 also provides guidance on de-recognition of tax accruals, classification of current and deferred tax accounts, accruals for interest and penalties, and accounting in interim and year end periods, including disclosures. The Company files federal and State of New Jersey corporate income tax returns. The Company also files a corporate income tax return in the United Kingdom. All tax years since inception are open to tax examination by the taxing authorities for possible adjustments to the net operating losses but not for assessment. The statute of limitations for assessment of tax is generally three years from the last date prescribed by law for the filing of the return for federal, as well as for the State of New Jersey, and six years for the United Kingdom. The years currently open for federal income tax assessment includes calendar years 2003 through 2006, calendar years 2003 through 2006 for New Jersey income tax assessment purposes, and calendar years 2005 through 2006 for the United Kingdom. The Company is not currently under examination by any of the above jurisdictions for any of the open years as above. The implementation of FIN No. 48 has not resulted in any adjustment to the Company’s beginning tax position or tax position for the three or nine month periods ended September 30, 2007. Basic and Diluted Net Loss per Share Basic net loss per share is computed by dividing net loss by the weighted average number of common shares outstanding for the period. Diluted net loss per share reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock and resulted in the issuance of common stock. Potential common shares consist primarily of incremental shares issuable upon the assumed exercise of stock options, warrants and the vesting of restricted stock units using the treasury stock method. -12- Table of Conents For the three and nine month periods ended September 30, 2007 and 2006, diluted net loss per share is equal to basic net loss per share and diluted common shares outstanding is equal to basic common shares outstanding, since all potential common stock was anti-dilutive. For the three and nine month periods ended September 30, 2007 and 2006, all potential common shares have been excluded from the diluted calculation since the Company was in a net loss position, and their inclusion would have been anti-dilutive. The following table summarizes the potential common shares excluded from the diluted calculation: For the three and nine month periods ended September 30, 2007 2006 Stock options 2,052,913 2,307,598 Warrants 413,999 716,723 Restricted Stock 1,042,897 869,360 Total 3,509,809 3,893,681 Share-Based Compensation In accordance with SFAS No. 123 (Revised), Share-Based Payment (“SFAS No. 123R”), the Company measures compensation cost for stock awards at fair value and recognizes compensation over the requisite service period for awards expected to vest. Estimating the portion of stock awards that will ultimately vest requires judgment, and to the extent actual results or updated estimates differ from the Company’s current estimates, such amounts are recorded in the period estimates are revised. The Company considers several factors when estimating expected forfeitures, including types of awards, employee class, and historical experience. The Company also considers several factors when estimating expected volatility and expected life of the option. The expense is recorded on the income statement based on the department the employee is in. (3)Property and Equipment Property and equipment at September 30, 2007 and December 31, 2006 consisted of the following (in thousands): September 30, 2007 December 31, 2006 Computer server and Web site equipment $ 8,028 $ 7,687 Software licenses 3,915 4,235 Internally developed software 3,377 2,779 Leasehold improvements 3,435 1,011 Office furniture and equipment 2,339 1,720 Studio equipment 857 667 Work in process 381 326 Construction in progress 1,204 443 Total property and equipment 23,536 18,868 Less: accumulated depreciation and amortization (12,781 ) (10,719 ) Total property and equipment, net $ 10,755 $ 8,149 Depreciation and amortization expense on property and equipment totaled $1.3 million during the three months ended September 30, 2007 and 2006. Depreciation and amortization expense on property and equipment totaled $4.0 million and $3.7 million during the nine months ended September 30, 2007 and 2006, respectively. For the nine months ended September 30, 2007, the Company reduced both fixed assets and accumulated depreciation when it retired $1.7 million in fully depreciated assets related to the office move. The gross amount of property and equipment and related accumulated amortization recorded under capital leases were as follows (in thousands): September 30, 2007 December 31, 2006 Computer server and Web site equipment $ 743 $ 743 Less: accumulated amortization (743 ) (685 ) Total computer server and Web site equipment, net $ $ 58 -13- Table of Conents (4)Accrued Expenses and Other Current Liabilities The components of the accrued expenses and other current liabilities balance were as follows (in thousands): September 30, 2007 December 31, 2006 Professional fees $ 1,024 $ 958 Construction in progress 683 Revenue sharing and bounty payments 499 630 Liabilities - related parties 420 400 Software license fees 303 215 Value added tax 221 708 Royalty obligations 194 242 Consulting 165 232 Retail rebates and discounts 118 410 Marketing 103 241 Other accrued expenses and other current liabilities 513 642 Total accrued expenses $ 4,243 $ 4,678 (5)Stockholders' Equity The following is a summary of the consolidated Stockholders' Equity activity for the nine months ended September 30, 2007 (in thousands except share data): Common Stock Shares Par value Additional paid-in capital Accumulated other comprehensive loss Accumulated deficit Total stockholders' equity Balance at December 31, 2006 24,119,768 $ 241 $ 190,799 $ (36 ) $ (140,538 ) $ 50,466 Issuance of restricted stock 97,315 1 (1 ) Exercise of common stock options 165,186 2 467 469 Share-based compensation expense 4,577 4,577 Payment of taxes due on vested restricted stock (448 ) (448 ) Foreign currency translation adjustment (21 ) (21 ) Net loss (1,527 ) (1,527 ) Balance at September 30, 2007 24,382,269 $ 244 $ 195,394 $ (57 ) (142,065 ) $ 53,516 Common Stock As of September 30, 2007 and December 31, 2006, the Company had outstanding 24,382,269 and 24,119,768, respectively, shares of common stock. As of September 30, 2007 and December 31, 2006, the Company had 3,509,809 and 3,942,674, respectively, shares of common stock reserved for common stock warrants, options and restricted stock. -14- Table of Conents Share-Based Compensation The Company's 1999 Stock Incentive Plan (the “Plan”) permits the granting of stock options, stock appreciation rights, restricted or unrestricted stock awards, performance rights and other stock-based awards to employees. Beginning in the second quarter of 2007, for option awards granted to Audible employees as part of their compensation package, the exercise price is determined by the opening price of Audible's common stock on the grant date, which for new employees is the employee's start date. Prior to the second quarter of 2007, the exercise price for stock options was determined by the closing price of Audible’s common stock on either the day immediately preceding a new employee’s start date or the date immediately preceding the grant date for existing employees. This change in policy had no impact on any previously granted options. The majority of options granted vest over a fifty-month period and expire ten years from the date of the grant. All share-based compensation is granted through share-based employee compensation plans maintained by Audible. The total aggregate number of common shares under the Plan is 5,700,000 shares, of which approximately 742,000 shares authorized remain available for issuance of new awards. Effective January 1, 2006, the Company adopted SFAS No. 123R utilizing the modified prospective approach. Total compensation expense for share-based payment arrangements recognized for the three month periods ended September 30, 2007 and 2006 respectively was $1.5 million. The Company recorded compensation expense of $4.6 million and $4.2 million for the nine month periods ended September 30, 2007 and 2006, respectively. (in thousands) Three months ended September 30, Nine months ended September 30, 2007 2006 2007 2006 Operations $ 243 $ 324 $ 808 $ 767 Technology and Development 240 281 804 699 Marketing 292 271 898 796 General and administrative 694 629 2,067 1,900 Total Compensation Expense $ 1,469 $ 1,505 $ 4,577 $ 4,162 Stock Options The Company uses the Black-Scholes option pricing model to estimate the fair value of stock options with the following weighted-average assumptions for the indicated periods: Three months ended Nine months ended September 30, September 30, 2007 2006 2007 2006 Dividend yield Expected volatility 77.33 % 76.56 % 77.33 % 76.56 % Risk-free interest rate 4.38 % 4.50 % 4.38 % 4.50 % Expected life of option (years) 4.58 4.63 4.58 4.63 The assumptions above are based on multiple factors, including historical exercise patterns of employees in relatively homogeneous groups with respect to exercise and post-vesting employment termination behaviors, expected future exercising patterns for these same homogeneous groups and both the implied and historical volatility of the Company’s stock price. The expected life of the option represents the period of time that the option granted is expected to be outstanding. Expected volatility is calculated based on the historical and implied volatility of the Company’s stock price. The risk free interest rate is based on the U.S. Treasury yield curve commensurate with the expected term in effect at the time of grant. For the three and nine month periods ended September 30, 2007 and 2006, the Company did not grant a significant number of stock option awards, and therefore there was no re-measurement done for the assumptions used. -15- Table of Conents During the three months ended September 30, 2007, the Company granted options to purchase 75,000 shares of common stock under the Plan. During the three months ended September 30, 2006, the Company did not grant any awards under the Plan. During the nine months ended September 30, 2007 and 2006, the Company granted options to purchase 145,000 and 13,100 shares of common stock, respectively, under the Plan. During the three months ended September 30, 2007 and 2006, respectively, options to purchase 11,327 and 27,986 shares of common stock were forfeited due to employee terminations.During the nine months ended September 30, 2007 and 2006, respectively, 153,142 and 187,781 shares of common stock were forfeited due to employee terminations. Restricted Stock During the three month periods ended September 30, 2007 and 2006, the Company granted awards to receive 114,976 and 71,900 restricted stock units, respectively, to employees under the Plan. During the nine month periods ended September 30, 2007 and 2006, the Company granted awards to receive 257,176 and 733,300 restricted stock units, respectively, to employees under the Plan. The restricted shares either cliff-vest or vest periodically between three months and forty-eight months after the grant date. During the three month periods ended September 30, 2007 and 2006, respectively, 27,179 and 74,500, restricted stock units were forfeited due to employee terminations. During the nine month periods ended September 30, 2007 and 2006, respectively, 64,534 and 115,300, restricted stock units were forfeited due to employee terminations. Actual shares under these awards are not issued until vesting is complete. Under the terms of the restricted stock awards, unless different provisions are noted on the restricted stock award, the Company is required to issue to the recipient the number of whole shares of common stock that equals the number of vested whole restricted stock shares following the date on which the restricted stock share becomes vested. In accordance with the terms of the restricted stock unit award agreement, the Company has the right to deduct from any compensation due the employee, the amount of any federal, state or local taxes required by law to be withheld as a result of vesting of the restricted stock units; provided, however, that the value of the shares of common stock withheld may not exceed the statutory minimum withholding amount required by law. In lieu of such deduction, the Company may require the employee to make a cash payment to the Company equal to the amount required to be withheld. During the three months ended September 30, 2007, 19,713 shares were withheld from employees for the payment for taxes due, at the employee’s election. No shares were withheld in the three and nine month periods ended September 30, 2006. Common Stock Repurchase Program and Treasury Stock In February 2006, the Company's Board of Directors authorized a common stock repurchase program, pursuant to which the Company may from time to time repurchase (through open market repurchases at prevailing market prices), up to an aggregate of $25.0 million of the Company's outstanding common stock. During the three and nine month periods ended September 30, 2007, no shares were repurchased. During the nine months ended September 30, 2006, 462,300 shares were repurchased, at an average price of $8.63. The Company subsequently legally retired the treasury stock. As of September 30, 2007 and December 31, 2006, the Company held no shares of common stock as treasury stock. Comprehensive loss The following table sets forth comprehensive loss for the periods indicated (in thousands): Three months ended September 30, Nine months ended September 30, 2007 2006 2007 2006 Net loss $ (192 ) $ (2,525 ) $ (1,527 ) $ (7,747) ) Other comprehensive loss: Foreign currency translation adjustment (8 ) (7 ) (21 ) (38 ) Comprehensive loss $ (200 ) $ (2,532 ) $ (1548 ) $ (7,785 ) -16- Table of Conents (6) Investment in related Company (Audible Germany Agreement) On August 30, 2004, the Company, Verlagsgruppe Random House GmbH (“Random House”) and Holtzbrinck Networxs AG (“Holtzbrinck”) entered into a joint venture agreement (the “Joint Venture”) to form Audible GmbH (“Audible Germany”). Random House is an affiliate of Bertelsmann AG. Bertelsmann AG and its affiliates own approximately 4.5% of Audible's common stock at September 30, 2007. Audible Germany has the exclusive rights to operate a German language Audible Web site. Under the original Joint Venture, Random House and Holtzbrinck each contributed a nominal amount in exchange for each receiving a 24.5% interest in Audible Germany. The Company was required to contribute a nominal amount in exchange for a 51% interest in Audible Germany. After the initial formation, Random House and Holtzbrinck were to provide additional equity financing of $1.5 million each in certain installments, subject to Audible Germany meeting certain milestones. The full amount has been funded by Random House and Holtzbrinck. In the event of liquidation of Audible Germany, this additional financing by Random House and Holtzbrinck accrues interest at 8% per annum and is senior to Audible's capital investment. In July 2006, a new investor, Luebbe, contributed €0.3 million for a 5% interest in Audible Germany. This contribution reduced the Company’s interest to 48% and Random House’s and Holzbrinck’s ownership percentage to 23.5% each. The Company may, but is not obligated to, contribute additional capital to the entity. Any profits distributed by Audible Germany are to be distributed in accordance with the ownership interests. In October 2006, the original Joint Venture agreement was amended to provide additional financing commitments for the investors. Accordingly, additional contributions were made by the Company and Holtzbrinck in October 2006 and December 2006. During the fourth quarter of 2006, the Company contributed €0.3 million, or $0.4 million, which includes the amount that was due to the Company from Audible Germany for services performed during the twelve month period ended December 31, 2006, and Holtzbrinck contributed €0.7 million. In addition, the Company contributed a nominal amount and Holtzbrinck contributed a nominal amount as statutory capital contributions during the fourth quarter of 2006. These contributions further changed the ownership percentages to 44.9% for the Company, 30.9% for Holtzbrinck, 19.5% for Random House, and 4.7% for Luebbe. During the first quarter of 2007, the Company contributed an additional amount of $0.1 million for the amount that was due to the Company from Audible Germany for services performed during this period. This contribution further changed the ownership percentage to 45.3% for the Company, 30.7% for Holtzbrinck, 19.4% for Random House, and 4.6% for Luebbe. In July 2007, a second amendment wassigned and executed to the original Joint Venture agreement, which stipulated the additional financing commitments for the Company, Holtzbrinck, Random House, and a new investor, CSW. CSW, incorporated in Germany, is an entity owned 100% by the managing director of Audible Germany. Additional contributions were made by these investors as follows: Audible, Inc., €0.7 million, Holtzbrinck, €0.5 million, Random House, €0.3 million, and CSW, €0.2 million. In addition, each investor contributed statutory capital contributions of less than €0.1 million.These contributions further changed each investor’s ownership percentage to 45.4% for the Company, 29.7% for Holtzbrinck, 19.5% for Random House, 3.4% for Luebbe, and 2.0% for CSW. At the time the Joint Venture was entered into, the Company had determined that Audible Germany was not a variable interest entity as defined in FASB Interpretation No. 46R, Consolidation of Variable Interest Entities, an interpretation of ARB No. 51 (“FIN No. 46R”) because, as a development stage enterprise, Audible Germany had sufficient equity to permit it to finance the activities in which it was currently engaged in without additional subordinated financial support. In addition, the other criteria within FIN No. 46R that would characterize Audible Germany as a variable interest entity were not met. Rather, Audible Germany was considered to be a voting interest entity. Upon occurrence of the additional financing in July 2006, the Company performed an analysis to determine whether or not Audible Germany is a variable interest entity, as defined in FIN No. 46R. Audible Germany is 100% equity funded and no debt exists or is planned. Therefore, equity is deemed to be sufficient under the definition of FIN No. 46R paragraph 5a. In addition, under paragraph 9 of FIN No. 46R, on a qualitative basis, Audible Germany has demonstrated that it can finance its activities without additional subordinated financial support, even though the equity may be less than 10% of the entity’s total assets. An entity that is able to support its operations with existing equity has demonstrated the sufficiency of its equity. Therefore, the Company has concluded that Audible Germany continues to be a voting interest entity. Prior to the additional contribution made in July 2006, the Company’s ownership percentage was greater than 50%. Under EITF No. 96-16,the Company had determined that the minority shareholders, together, have significant participatory rights, allowing them to participate in significant decisions of Audible Germany and to block significant decisions proposed by Audible. As a result of the significant participatory rights held by the minority shareholders, the Company did not have unilateral control over Audible Germany. Therefore, Audible did not consolidate the results of Audible Germany but rather accounted for its investment in Audible Germany under the equity method of accounting. Under the equity method of accounting, the Company records its shares of the profits, if any, and its share of the equity losses but only until such time that the Company records losses equal to the initial investment of the Company plus any profits previously recorded. The initial investment was reduced to zero during 2004. Subsequent to the additional fundings made in July 2006, October 2006, December 2006, March 2007 and July 2007, the Company’s ownership percentage was changed to 45.4% and therefore the equity method of accounting for the investment in Audible Germany continues to apply regardless of the significant participatory rights of the other investors. -17- Table of Conents In connection with the Joint Venture, on August 30, 2004, the Company entered into a license and services agreement with Audible Germany (the “License”). Under the License, Audible Germany launched a German language spoken word audio service. The terms provide for the Company to provide intellectual property and substantially all of the technological infrastructure for the operation of the service. In return, Audible Germany was required to pay Audible $0.9 million over a 30-month period, beginning in September 2004. Every 60 days during this agreement, the parties met to review and accept the services. The monthly payments were subject to refund if Audible Germany did not accept the services, subject to reasonable cure. Under the License, Audible recognized $0.1 million of revenue per quarter once Audible Germany agreed that the services delivered were satisfactory and collection of the amount was reasonably assured. Also under the License, Audible Germany will pay the Company royalties ranging from 0.5% to 3% of revenue up to an annual royalty cap of the U.S. dollar equivalent of €1.5 million, subject to Audible Germany achieving certain operating margins. No royalties have been received by the Company under the License. During the three and nine month periods ended September 30, 2007, the Company recognized $0.1 million in related party revenue under the License. During the three and nine month periods ended September 30, 2006, the Company recognized $0.2 million, respectively, in related party revenue. The full amount of revenues recognized during the nine months ended September 30, 2007 were not collected in cash, but rather were contributed as the Company’s equity investment in Audible Germany. As of September 30, 2007, the Company recorded its share of the equity loss up to the amount of its investment of less than $0.1 million, on the accompanying consolidated Statements of Operations. Revenues under the License have been fully recognized. In addition, the Company recognizes billings for certain consulting services and related incremental reimbursable costs incurred in connection with the License in accordance with EITF 01-14. These amounts are included in related party revenue on the condensed consolidated Statements of Operations. During the three and nine month periods ended September 30, 2007, $0.1 million and $0.4 million, respectively, was recognized for these costs. During the three and nine month periods ended September 30, 2006, none and $0.2 million, respectively, was recognized for these costs. The Company accrues for amounts to be paid to Audible Germany related to net profit earned by Audible, Inc. at the Apple Germany iTunes music store. These amounts are included in accrued expenses and other current liabilities in the condensed consolidated Balance Sheets as of September 30, 2007 and December 31, 2006, and marketing expense in the condensed consolidated Statement of Operations. As of September 30, 2007, the Company had an account receivable balance of $0.2 million related to Audible Germany, primarily related to accrued royalties and accrued revenue share expenses the Company pays on Audible Germany’s behalf. (7) France Loisirs Agreement On September 15, 2004, the Company, France Loisirs S.A.S. (“France Loisirs”) and Audio Direct S.A.S., a wholly owned subsidiary of France Loisirs (“Audio Direct”), entered into a 24-month Master Alliance Agreement (the “Agreement”), the term of which has been extended to March 31, 2010. France Loisirs is a wholly owned subsidiary of Bertelsmann AG. During this time, terms and conditions of the Agreement remain in effect. No additional fees will be paid to the Company other than billings for consulting and incremental costs and royalty payments to the Company discussed below. Under the Agreement, in the quarter ended March 31, 2005, France Loisirs launched a French language spoken word audio service through Audio Direct. The terms provide for Audible to provide intellectual property and substantially all of the technological infrastructure for the operation of the service. In return, France Loisirs was required to pay Audible $1.0 million, payable as follows: $0.3 million in September 2004, $0.3 million in October 2004, $0.3 million in January 2005 and $0.1 million evenly over the following 12 months. As of December 31, 2006, the Company had received the full amount. Commencing the first fiscal year after the business achieves positive net income, the Company will receive a royalty of 5% of the business's annual net paid revenue. Net paid revenue refers to net revenues for digital spoken word content after the deduction of taxes but excluding certain hardware revenue. The 5% royalty will apply until the business net paid revenue exceeds €20.0 million. Once net paid revenue exceeds €20.0 million, the Company will receive a flat fee of €1.0 million annually. If net paid revenue exceeds €33.3 million, the Company will receive a royalty payment of €1.0 million, plus 3% of net paid revenue in excess of €33.3 million. An additional royalty is payable equal to one-half of the distributable pre-tax profits of the business. -18- Table of Conents FIN No. 46R addresses the consolidation by business enterprises of VIE and requires that if an enterprise is the primary beneficiary of a variable interest entity, the assets, liabilities, and results of the activities of the variable interest entity should be consolidated in the financial statements of the enterprise. Audio Direct is considered a VIE because its equity is not sufficient to permit the entity to finance its activities without additional subordinated financial support. Audible and France Loisirs form a related party group, as defined in FIN No. 46R, as a result of the Bertelsmann affiliation and the number of seats that Bertelsmann holds on the Audible Board of Directors. Under FIN No. 46R, the entity within the related party group that is most closely associated with the variable interest entity is the primary beneficiary. Based upon analysis, the Company determined that France Loisirs is more closely associated with Audio Direct, primarily because France Loisirs is required to fund the operations of Audio Direct, including the $1.0 million payment made to Audible. France Loisirs is therefore considered to be the primary beneficiary of Audio Direct. As a result, the Company does not consolidate the results of Audio Direct but rather accounts for its variable interest in Audio Direct under the cost method of accounting. Because the Company has not made and is not required to provide any funding to France Loisirs or Audio Direct, it has no exposure to loss under the Agreement. The $1.0 million in fees were non-refundable and not subject to any acceptance provisions. Since fair values did not exist for the different services (elements) that Audible provided, the services were considered a single unit of accounting under EITF No. 00-21 and accordingly, the $1.0 million in fees were recognized as related party revenue on a straight-line basis over the 24-month term, provided collectibility is reasonably assured. As of December 31, 2006, the full amount had been collected and recognized as revenue. The Company recognized no revenue for the three and nine month periods ended September 30, 2007 related to the Agreement. The Company recognized $0.1 million and $0.3 million of revenue during the three and nine month periods ended September 30, 2006, respectively. In addition, the Company recognizes related party revenue for billings for certain consulting services and related incremental reimbursable costs incurred in connection with the Agreement in accordance with EITF No. 01-14. These amounts are included inrelated party revenue on the consolidated Statements of Operations. During the three and nine month periods ended September 30, 2007, the Company recognized less than $0.1 million and $0.1 million, respectively. During the three and nine month periods ended September 30, 2006, less than $0.1 million and $0.1 million, respectively, was recognized.The Company accrues for amounts to be paid to France Loisirs related tonet profitearned by Audible, Inc. at the Apple France iTunes Store. These amounts are included in accrued expenses and other current liabilities in the consolidated Balance Sheets as of September 30, 2007 and December 31, 2006, and marketing expense in the condensed consolidated Statements of Operations. As of September 30, 2007, the Company had an accounts receivable balance of $0.1 million related to France Loisirs. (8) Apple Agreement In July 2006, the Company entered into a global master agreement with Apple that replaced prior agreements entered into with Apple. Pursuant to the agreement, the Company continues to be the exclusive source of audiobooks, book-related content, and other spoken-word material to Apple’s iTunes Stores worldwide and will continue to provide the iTunes Store with comedy, lectures, speeches, periodicals, educational programs, Audible originals, spiritual programming, paid podcasts, and other spoken-word programs. All Audible content will continue to receive branding within the audio stream and visually in the iTunes Store. All Apple iPods and iTunes applications will continue to be AudibleReady(R) and will work with the Audible service. Under the agreement, the Company has agreed to certain exclusivity obligations that restrict the Company to varying degrees from integrating Audible content into other internet-based services. The agreement also provides that the Company’s revenue is formula-driven, based upon the selling price on the iTunes Store and the content cost. Under the prior agreements, the Company’s revenue was a fixed price, based upon a percentage of either the manufacturer’s suggested retail price or amount the item was sold for on the Audible service. This change in payment structure resulted in a change in the manner in which the Company calculates revenue under the current agreement. The current agreement also changed the terms of the revenue share payments due to Apple. Under the terms of the previous agreements, the Company paid Apple a revenue share based on number of customers who used the iTunes software to download digital audio. In the current agreement, the revenue share due to Apple is a percentage of sales made by customers who are referred directly by Apple to the Company’s Web site. The term of the new agreement expires on September 30, 2010. -19- Table of Conents (9) Product Development, Licensing, Marketing and Distribution Agreement On May 16, 2005, the Companyentered into afive-year agreement with a new content provider to develop, license, market and distribute audio content.The Company is paid an exclusivity fee, a product development fee andproduction feesfor audio contentproduced under the agreement.In addition, theCompany willmake royalty and revenue sharing payments tothe content provider based on sales of the products produced. As of September 30, 2007, the Company billed the current provider $1.7 millionin connection with this agreement. The fees associated with this agreement are being amortized over a 58-month period beginning in the month the Company commenced production of audio through the expiration of the agreement. During the three and nine month periods ended September 30, 2007, $0.1 million and $0.4 million, respectively, were recorded as other revenue in connection with this agreement. During the three and nine month periods ended September 30, 2006, $0.1 million and $0.3 million, respectively, was recorded as other revenue for both periods in connection with this agreement. As of September 30, 2007, the Company recorded $0.3 million and $0.6 million asdeferredrevenue current and non-current, respectively, on the accompanying condensed consolidated Balance Sheet, relating to this agreement, representing cash received in advance of being recognized as revenue. As of December 31, 2006, the Company recorded $0.3 million and $0.5 million asdeferredrevenue current and non-current, respectively, on the accompanying consolidated Balance Sheet, relating to this agreement. (10) Commitments and Contingencies Lease Obligations In September 2006, the Company entered into a lease agreement for office space in Newark, NJ. The Company occupies two floors with an approximate space of 49,600 square feet, which is used as its corporate headquarters. The term of the agreement is through June 2014 and there is a one time only option to terminate the lease agreement after June 2012 upon 12 months prior written notice to the landlord. The Company has no current plans to terminate the lease agreement early. Audible UK leases office space, which includes office amenities, under a lease that expires in May 2008. The Company also leases office space in Tokyo, Japan where a local representative assists the Company in securing local Japanese content. This lease expires in June 2008. Total future minimum lease obligations as of September 30, 2007 under these lease arrangements are $8.1 million. Rent expense of $0.3 million was recorded under operating leases for the three months ended September 30, 2007 and 2006, respectively, and $0.9 million and $0.6 million for the nine months ended September 30, 2007 and 2006, respectively. Access to the space for the new corporate office was provided to the Company at the time the lease was executed in September 2006, so it could design and develop the office as needed in order to move in timely. Based on the Company’s evaluation, this period was included in calculating the straight-line rent expense. Service Agreements The Company has entered into operational and marketing agreements or purchase orders with various vendors to provide certain contracted services. The majority of the amounts committed are for hosting services related to the Company’s Web site. Most of these service agreements are cancellable but require significant penalties for cancellation. Royalty Obligations Royalty obligations represent payments to be made to various content providers pursuant to minimum guarantees under their royalty agreements, net of royalties paid. The royalty obligations recorded in the accompanying consolidated Balance Sheets are classified between current and non-current based on the payment terms specified in the agreements, and relate to audio content that has been delivered to Audible. Royalty obligations pursuant to minimum guarantees for audio content to be delivered in the future are reflected as a commitment in the table. Purchase Commitments Purchase commitments represent agreements the Company has made for future purchases of goods and services. The balance primarily consists of amounts committed for marketing services. -20- Table of Conents Summary of Cash Commitments and Obligations The following table shows future cash payments due under the Company's commitments and obligations as of September 30, 2007 (in thousands): Year Lease Obligations (1) Royalty Obligations (2) Service Agreements Purchase Commitments Total 2007 $ 265 $ 254 $ 658 $ 308 $ 1,485 2008 1,046 77 1,359 2,482 2009 1,066 31 1,097 2010 1,141 1,141 2011 1,215 1,215 2012 &Thereafter 3,255 3,255 Total $ 7,988 $ 331 $ 2,048 $ 308 $ 10,675 (1) Of the $8.0 million in total operating leases, $7.9 million relates to the new office lease agreemententered into in September 2006, of which $0.8 million is recorded as deferred rent, noncurrent in the accompanying condensed consolidated Balance Sheet as of September 30, 2007. (2) Of the $0.3 million in total royalty obligations, $0.2 million is recorded in accrued expenses and $0.1 million is recorded as royalty obligations, non-current, in the accompanying condensed consolidated Balance Sheet as of September 30, 2007. The remaining obligation relates to content that had not yet been delivered as of September 30, 2007. Contingencies Various legal actions, claims, assessments and other contingencies arising in the normal course of business, in addition to the matters described below, are pending against the Company. All of these matters are subject to many uncertainties, and it is possible that some of these matters could be ultimately decided, resolved or settled adversely. The Company has recorded accruals for losses related to those matters which it considers to be probable and that can be reasonably estimated. Although the ultimate amount of liability at September 30, 2007 that may result from those matters for which accruals have been recorded may differ, the Company believes that any amounts exceeding the recorded accruals would not be material to the consolidated financial position or results of operations. In June 2001, the Company and certain of its officers were named as defendants in a securities class action filed in United States District Court for the Southern District of New York related to the Company’s initial public offering in July 1999. The lawsuits also named certain of the underwriters of the IPO as well as certain of its officers and directors and former directors as defendants. Approximately 300 other issuers and their underwriters have had similar suits filed against them, all of which are included in a single coordinated proceeding in the Southern District of New York (the “IPO Litigations”). An amended complaint was filed on April 19, 2002. The complaints allege that the prospectus and the registration statement for the Company’s IPO failed to disclose that the underwriters allegedly solicited and received “excessive” commissions from investors and that some investors in their IPO allegedly agreed with the underwriters to buy additional shares in the aftermarket in order to inflate the price of our stock. The Company and certain of our officers, directors, and former directors were named in the suits pursuant to Section 11 of the Securities Act of 1933, Section 10(b) of the Exchange Act of 1934, and other related provisions. The complaints seek unspecified damages, attorneys' and expert fees, and other unspecified litigation costs. On July 1, 2002, the underwriter defendants in the consolidated actions moved to dismiss all of the IPO Litigations, including the action involving us. On July 15, 2002 the Company, along with other non-underwriter defendants in the coordinated cases, also moved to dismiss the IPO Litigations. On February 19, 2003, the court ruled on the motions. The court granted their motion to dismiss the claims against us under Rule 10b-5, due to the insufficiency of the allegations against us. The motions to dismiss the claims under Section 11 of the Securities Act were denied as to virtually all of the defendants in the consolidated cases, including the Company’s. The Company’s individual officers, directors and former director defendants in the IPO Litigation signed a tolling agreement and were dismissed from the action without prejudice on October 9, 2002. -21- Table of Conents In June 2003, a proposed settlement of this litigation was reached among the plaintiffs, the issuer defendants in the consolidated actions, the issuer officers and directors named as defendants, and the issuers' insurance companies. The settlement would provide, among other things, a release for the Company and for the individual defendants for the conduct alleged to be wrongful in the amended complaint. The Company would agree to undertake other responsibilities under the partial settlement, including agreeing to assign away, not assert, or release certain potential claims that they may have against the underwriters. Any direct financial impact of the proposed settlement is expected to be borne by the Company’s insurance carriers. In June 2004, the proposed settlement was submitted to the court for preliminary approval. The court requested that any objections to preliminary approval of the settlement be submitted by July 14, 2004, and the underwriter defendants formally objected to the settlement. The plaintiff and issuer defendants separately filed replies to the underwriter defendants' objections to the settlement on August 4, 2004. The court granted preliminary approval on February 15, 2005, subject to certain modifications. On August 31, 2005, the court issued a preliminary order further approving the modifications to the settlement and certifying the settlement cases. The court also appointed the Notice Administrator for the settlement and ordered that notice of the settlement be distributed to all settlement class members beginning on November 15, 2005. The settlement fairness hearing was held on April 26, 2006, and the court reserved decision. The plaintiffs have continued to litigate against the underwriter defendants. The district court directed that the litigation proceed within a number of “focus cases” rather than in all of the 310 cases that have been consolidated. The Company’s case is not one of these focus cases. On October 13, 2004, the district court certified the focus cases as class actions. The underwriter defendants appealed the ruling, and on December 5, 2006, the Court of Appeals for the Second Circuit reversed the district court’s class certification decision. On April 6, 2007, the Second Circuit denied plaintiffs’ petition for a rehearing. In light of the Second Circuit opinion, the district court has been informed that the settlement cannot be approved because the defined settlement class, like the litigation class, cannot be certified. On June 25, 2007, the district court entered into an order terminating the settlement agreement. There can be no assurance that a settlement that complies with the Second Circuit’s mandate can be renegotiated. On August 14, 2007, the plaintiffs filed their second consolidated amended class action complaints against the focus cases and on September 27, 2007, filed motions for class certification again.The focus case issuer and underwriter defendants intend to move for dismissal of these second amended complaints. Due to the inherent uncertainties of litigation, the Company cannot accurately predict the ultimate outcome of the matter. Starting on or about February 22, 2005, several class actions were filed against the Company and two of the Company’s executives in the United States District Court for the District of New Jersey. The plaintiffs purport to represent a class consisting of all persons (other than the Company’s officers and directors and their affiliates) who purchased the Company’s securities between November 2, 2004 and February 15, 2005 (the "Class Period"). The plaintiffs allege that the defendants violated Section 10(b) of the Securities Exchange Act of 1934 and Rule 10b-5 there under by failing to make complete and accurate disclosures concerning the Company’s future plans and prospects. The individual defendants are also alleged to be liable under Section 20(a) of the Exchange Act. All of the defendants are alleged to have sold stock at inflated prices during the Class Period.In December 2005, the United States District Court for the District of New Jersey consolidated the class action, appointed a group of lead plaintiffs and appointed lead plaintiff's counsel. By prior agreement, the plaintiff's consolidated amended complaint was filed on February 14, 2006. The plaintiffs seek unspecified monetary damages and their reasonable costs and expenses, including counsel fees and expert fees. The defendants moved to dismiss the pleading. In March 2007, the Court granted the defendants’ motion to dismiss the plaintiffs’ consolidated amended complaint but granted the plaintiffs leave to amend. The plaintiffs have filed a motion for reconsideration, which the defendants have opposed. The Court has yet to rule on the motion. In April 2005, a derivative action was filed in the state court of New Jersey against the Company, the two executives named as individual defendants in the class actions described above, six of the Company’s outside directors, and three stockholders. The derivative action made the same factual allegations as the class actions described above and added allegations that the six outside directors named as defendants and/or the stockholders who nominated them sold stock at inflated prices at or about the time of the secondary offering of securities that the Company made in November 2004. The plaintiff in this derivative action purported to seek a recovery of the damages allegedly sustained by the Company rather than by investors who allegedly purchased securities at inflated prices. -22- Table of Conents In May 2005, the Company learned of a second derivative action which was filed during April 2005 in the United States District Court for the District of New Jersey against them, the two executives named as individual defendants in the class actions described above, and all seven of the Company’s outside directors. The derivative action makes the same allegations as the class actions described above and adds allegations that all of the individual defendants are responsible for an alleged failure of internal controls that resulted in the 45-day delay in the filing of the Company’s Form 10-K for 2004. The plaintiff in this derivative action purports to seek a recovery of the damages allegedly sustained by the Company rather than by investors who allegedly purchased securities at inflated prices. The plaintiffs in the derivative actions voluntarily agreed to stay those actions pending the outcome of the Company’s anticipated motion to dismiss the class actions described above. More recently, the state derivative action was dismissed without prejudice because the Court preferred that course of action to staying the action. The state derivative action could be re-commenced if the securities class action survives the defendant's motion to dismiss. The Company believes that all of the claims relating to the 2005 class action described above are without merit and intends to defend the actions vigorously. Due to the inherent uncertainties of litigation and because these actions are at a preliminary stage, the Company cannot accurately predict the ultimate outcome of these matters. On October 5, 2007, Digital Reg of Texas, LLC, a patent holding company, filed a complaint in the U.S. District Court for the Eastern District of Texas alleging that the Company, among numerous other defendants, infringes a patent purportedly relating to the Company’s Digital Rights Management technology. The Company intends to defend against the claim vigorously, but at this time is unable to predict the outcome of the suit or reasonably estimate any possible loss. On October 9, 2007, Vanessa Simmonds, a purported stockholder of the Company,filed suit in the U.S. District Court for the Western District of Washingtonagainst Credit Suisse Group and JP Morgan & Co., the lead underwriters of the Company’s initial public offering in July 1999,alleging violations of Section16(b) of the Securities Exchange Act of 1934, 15 U.S.C. Sec. 78p(b). The complaint seeks to recover from the lead underwriters any “short-swing profits” obtained by themin violation of Section 16(b).The Company was named as a nominal defendant in the action, buthave no liability for the asserted claims. The Company is considering what, if any, actionto take in response to this litigation.
